By the Court.
“You cannot go into evidence, of á par- “ ticular fact that occurred at a different time and place, “ to explain the transaction now under consideration.— “ The witness cannot be heard. It is a simple question of “ fact for the jury to decide, whether Finn seized Odie by “ the collar, without explaining his business, as sworn to « by him, or whether Odie assaulted Finn, and refused to “ go " with him, after Finn told him he had a process “ against him.”
The jury acquitted Odie, and found Finn guilty.
'i'he court sentenced him to pay a nominal fine and no costs.